         Case 2:16-cv-00280-SWS Document 243 Filed 06/11/19 Page 1 of 2


                                                                               rDLEO
                                                                         t;.s. district court
                         IN THE UNITED STATES DISTRICT COURT             DISTRICT cr WYCMIHG
                                 FOR THE DISTRICT OF WYOMING
                                                                        20I3JUNI I AH 9:1,0
STATE OF WYOMING and STATE OF MONTANA,                                 STECHAN HARRIS. CLERK
                                                                               CASPER

       Petitioners,

STATE OF NORTH DAKOTA and STATE OF
TEXAS,

       Intervenor-Petitioners,

vs.                                                    Case No. 2:16-CV-0285-SWS
                                                               (Lead Case)
UNITED STATES DEPARTMENT OF THE
INTERIOR; SALLY JEWELL,in her official
capacity as Secretary of the Interior; UNITED
STATES BUREAU OF LAND MANAGEMENT;
and NEIL KORNZE, in his official capacity as
Director ofthe Bureau of Land Management,

       Respondents,

WYOMING OUTDOOR COUNCIL,et al.;
EARTHWORKS;STATE OF CALIFORNIA and
STATE OF NEW MEXICO,

       Intervenor-Respondents.


WESTERN ENERGY ALLIANCE,and the
INDEPENDENT PETROLEUM
ASSOCIATION OF AMERICA,

       Petitioners,

vs.                                                    Case No. 2:16-CV-0280-SWS

SALLY JEWELL, in her official capacity as
Secretary ofthe United States Department ofthe
Interior; and BUREAU OF LAND
MANAGEMENT,

       Respondents.



                                        MINUTE ORDER
         Case 2:16-cv-00280-SWS Document 243 Filed 06/11/19 Page 2 of 2



       On April 4, 2018, this Court issued an Order Staying Implementation ofRule Provisions

and Staying Action Pending Finalization of Revision Rule (ECF No. 215). The Intervenor-

Respondents appealed from this Order. While the appeals were pending, the new rule issued.

On April 9, 2019,the Tenth Circuit Court of Appeals issued its Order and Judgment vacating this

Court's Order and dismissing the appeals as moot. (ECF No. 247-1.) The Tenth Circuit's

mandate issued on June 3,2019. (ECF No. 247.)

       THEREFORE, the parties shall file written statements on or before June 28, 2019,

setting forth their position on whether the entirety of these cases is moot in light of the Revision

Rule becoming effective on November 27, 2018.

       SO ORDERED.


       DATED this              day of June, 2019.




                                                     SCOTT W.SKAVDAHL
                                                      UNITED STATES DISTRICT JUDGE
